UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             ___________

                           Nos. 11-4359/11-4494/12-1034
                                   ___________

                          UNITED STATES OF AMERICA
                                     v.
                           ALBERT SAVANI, aka Pops,
                                         Appellant in No. 11-4359

                        UNITED STATES OF AMERICA
                                      v.
                  SEAN HERBERT, a/k/a Bounty SEAN HERBERT,
                                         Appellant in No. 11-4494

                          UNITED STATES OF AMERICA
                                       v.
                                 RICHARD ROE,
                                          Appellant in No. 12-1034
                          ___________________________

                   On Appeal from the United States District Court
                    for the Middle District and the Eastern District
                                    of Pennsylvania
                 (D. C. Nos. 3-07-cr-00393-001; 3-06-cr-00283-001;
                                 2-07-cr-00283-001)
                   District Judges: Honorable Michael M. Baylson,
            Honorable Thomas I. Vanaskie and Honorable James M. Munley

                                      ORDER

      At the direction of the Court, it is hereby ORDERED that the opinion and
judgment entered April 24, 2013 is hereby VACATED and a revised opinion and
judgment shall be entered.

For the Court,


Marcia M. Waldron, Clerk
Date: May 6, 2013
Pdb/cc: All Counsel of Record